Name: Commission Regulation (EEC) No 2027/87 of 8 July 1987 re-establishing the levying of customs duties on table linen, toilet linen and kitchen linen, products of category 39 (code 40.0390), woven curtains (including drapes) interior blinds, products of category 40 (code 40.0400), other made up textile articles, products of category 112 (code 40.1120) and floor cloths, dish cloths, etc., products of category 113 (code 40.1130) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 14 Official Journal of the European Communities 10 . 7 . 87 COMMISSION REGULATION (EEC) No 2027/87 of 8 July 1987 re-establishing the levying of customs duties on table linen, toilet linen and kitchen linen, products of category 39 (code 40.0390), woven curtains (including drapes) interior blinds, products of category 40 (code 40.0400), other made up textile articles , products of category 112 (code 40.1120) and floor cloths , dish cloths , etc ., products of category 113 (code 40.1130) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply drapes), interior blinds, category 40, other made up textile articles, category 112 and floor cloths, dish cloths, etc., category 113 the relevant ceiling amounts to 15,0 , 14,2, 5,1 , and 139,0 tonnes respectively ; whereas on 1 June 1987 imports of the products in question into the origina ­ ting in Pakistan , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries (*), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of table linen, toilet linen and kitchen linen, category 39 , woven curtains (including HAS ADOPTED THIS REGULATION : Article 1 As from 13 July 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Code Category CCT heading No NIMEXE code (1986) Description ' ( 1 ) (2) (3) (4) 40.0390 39 62.02 ex B 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other Table linen, toilet and kitchen linen other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 40.0400 40 62.02 ex B 62.02-83, 85, 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other furnishing articles : B. Other Woven curtains (including drapes) interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool , of cotton or of man-made fibres (&gt;) OJ No L 373, 31 . 12. 1986, p. 68 . 10 . 7. 87 Official Journal of the European Communities No -L 190/ 15 Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 40.1120 112 62.05 A, B, D, E 62.05-01 , 10 , 30 , 93 , 95, 99 Other made up textile articles (including dress patterns) : Other made up textile articles, woven, excluding those of categories 113 and 114 40.1130 113 ex 62.05 C 62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths, dusters and the like : Floor cloths, dish cloths and dusters, other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly - applicable in all Member States . Done at Brussels, 8 July 1987. For the Commission COCKFIELD Vice-President